

113 HR 3889 IH: Burma Human Rights and Democracy Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3889IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Crowley (for himself and Mr. Chabot) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo place conditions on assistance to the Government of Burma.1.Short titleThis Act may be cited as the Burma Human Rights and Democracy Act of 2014.2.Assistance for the Government of Burma(a)Limitation(1)In generalExcept as provided in paragraph (2), no funds authorized to be appropriated or otherwise made available for fiscal year 2014 for the Department of Defense may be made available for assistance to the Government of Burma unless the Secretary of State certifies to the appropriate congressional committees that—(A)the Government of Burma has taken concrete steps toward—(i)establishing civilian oversight of the armed forces;(ii)addressing human rights abuses by the Burmese military, including publicly acknowledging that human rights abuses have been and continue to be committed by the Burmese military, and committing to a zero tolerance policy against such human rights abuses; and(iii)terminating military relations with North Korea;(B)the Government of Burma has taken concrete steps to establish a fair, transparent and inclusive process to amend the Constitution of Burma, including the full participation of the political opposition and all ethnic minority groups, and the constitutional reform process will provide the basis for free, fair, and competitive elections in Burma;(C)the Government of Burma has amended its constitution and laws to ensure civilian control of the military and implemented reforms to increase the transparency and accountability of the military’s budget and operations, and the Burmese military has taken substantial and meaningful steps to divest itself from ownership of commercial businesses;(D)the Government of Burma is showing meaningful and well-documented efforts to promote peace agreements or political reconciliation and equal and fair treatment of all ethnic groups in conflict areas or areas of unrest, and to actively address the resettlement and humanitarian situation of displaced persons; and(E)the Burmese military is—(i)improving its human rights record, as measured by consistent decreases in reports of forced labor, indefinite detention, torture, or cruel, inhumane, and degrading treatment of detainees, and use in armed conflict of indiscriminate or disproportionate methods and means of attack;(ii)demonstrating a genuine interest in reform by ceasing attacks against ethnic minority groups in both ceasefire and non-ceasefire areas;(iii)taking steps to withdraw forces from conflict zones, including by halting the use of soldiers in economic development projects;(iv)adhering to the conditions of ceasefire agreements; and(v)signing and implementing a code of conduct.(2)ExceptionThe restriction in paragraph (1) does not apply to consultation and basic training on human rights and disaster response for the Burmese military, including training for the Burmese military and civilian leadership on international law, civilian control of the military, and justice and accountability mechanisms both through the chain of command and civilian authority, except that such consultation and training shall occur in conjunction with engagement with ethnic armed groups and conducted in a manner that will not enhance the Burmese military’s capabilities against ethnic minorities.(b)Report(1)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to the appropriate congressional committees a report on the strategy for, and plans and status of, military-to-military engagement between the United States Armed Forces and the Burmese military.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)A description and assessment of the Government of Burma’s strategy for security sector reform, an identification and comprehensive analysis of those reform elements that the United States Government should support, and a multi-year cost estimate for providing such support.(B)The United States strategy for the military-to-military relationship between the United States and Burma, including a description of how and why such engagements are necessary for United States national security.(C)An assessment of the human rights record of the Burmese military over the past decade, including—(i)an account of violations of human rights and laws of armed conflict by the Burmese military and all paramilitary and security forces under its command, including against ethnic minority groups;(ii)a description of efforts by the Burmese military to implement human rights reforms; and(iii)a description of the relationship between progress in the United States-Burma military-to-military relationship and such reforms.(D)An assessment of—(i)any substantial and meaningful steps taken by the Burmese military to implement reforms to increase transparency and accountability of the military’s budget and operations and to divest itself from ownership of commercial business; and(ii)the relationship between progress in the United States-Burma military-to-military relationship and such reforms.(E)A list of ongoing military-to-military activities conducted by the United States Government and other international donors, including a description of each such activity.(F)An update on activities that were listed in previous reporting.(G)A list of activities that are planned to occur over the upcoming year, with a written description of each.(H)A description of progress on the peaceful settlement of armed conflicts between the Government of Burma and ethnic minority groups, including the steps taken by the Burmese military to demonstrate respect for ceasefires, laws of armed conflict, and human rights provisions prohibiting rape, torture, forced labor, trafficking, and the use of child soldiers.(I)A description of the concrete steps the Government of Burma has taken—(i)to establish a fair, transparent, and inclusive process to amend the Constitution of Burma;(ii)to promote peace agreements or political reconciliation and equal and fair treatment of all ethnic groups in conflict areas or areas of unrest; and(iii)to actively address the resettlement and humanitarian situation of displaced persons.(J)An assessment of the status of the Burmese military’s cooperation with civilian authorities to investigate and resolve cases of human rights violations.(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex as necessary.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the congressional defense committees and the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.